DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the limitation(s): “…a rotation body, in particular a frustoconical section…” The term "in particular" is indefinite as it is unclear whether the limitations following the phrase are positively recited. The phrase "in particular" indicates that the claim contemplates an embodiment where the limitations following the phrase are not included (a rotation body with a different shape). Thus, the outer bounds of the claim are indefinite since there is no clear boundary as to whether these limitation(s) are included. It is not clear if Applicant is intending the claim limitations using the phrase "in particular" to be optional or that the phrase should be interpreted as a definite statement (for example using "is" or simply deleting the term; i.e. "a rotation body, wherein the rotation body comprises a frustoconical section or paraboloid section…". See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-12 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horbach (US 3680645).

Regarding claim 1, Horbach teaches:
A melting head (Horbach 4) of an ice-melting apparatus displaceable in a travel direction, the melting head comprising: 
a rear attachment end (Horbach 3:65-4:2) for attaching to a drilling string (Horbach 1) or a drill rod assembly (Horbach 1); and 
a heatable front end (Horbach comprising 4, 6) formed with a forwardly open cavity (Horbach near 6, 5) and having a front edge (Horbach 5) and a radially outer surface (Horbach outer tapered portion near 4-6) that decreases in size in the travel direction up to the front axial melting-head edge, 
the radially outer surface surrounds the cavity whose free inner cross-section decreases (Horbach inner tapered portion near 4-6) from the front edge counter to the travel direction.

Regarding claim 2, Horbach teaches:
(Horbach 5) at which the radially outer surface and an inner surface of the inner cavity merge into each other and the front edge points (Horbach Fig. 1) forward in the travel direction and is formed (Horbach 5) sharp-edged or crowned or flattened.

Regarding claim 3, Horbach teaches:
The melting head according to claim 1, wherein the outer surface and the inner cavity are formed to be n-fold rotation-symmetrical (Horbach tapered portion of 4/5, Fig. 1) about a central axis extending in the travel direction.

Regarding claim 4, Horbach teaches:
The melting head according to claim 1, wherein an axial length (Horbach tapered portion of 4/5, Fig. 1) of the tapered radially outer surface and an axial depth of the inner cavity are equal.

Regarding claim 5, Horbach teaches:
The melting head according to claim 3, wherein in a region (Horbach see tapered portion of 4/5, Fig. 1) between a point of intersection of the inner cavity with the center axis (Horbach near 18) and the axial melting-head edge, the surface sizes of the radially outer surface and the inner surface of the inner cavity are equal.

Regarding claim 6, Horbach teaches:
(Horbach see tapered portion of 4/5, Fig. 1).

Regarding claim 9, Horbach teaches:
The melting head according to claim 1, wherein the outer surface and the surface of the inner cavity each correspond (Horbach see tapered portion of 4/5, Fig. 1) to a conic section or a section of a paraboloid.

Regarding claim 10, Horbach teaches:
The melting head according to wherein the tapered front end forms a rotation body (Horbach see tapered portion of 4/5, Fig. 1), in particular a frustoconical section or paraboloid section that is rotationally symmetrical about the center axis and whose end region is folded inward at the plane in which the melting-head edge lies so as to form the cavity.

Regarding claim 11, Horbach teaches:
The melting head according to claim 1, wherein apart from a sign and an axial displacement of double the axial length of the front end, the cross-sectional shape (Horbach see tapered portion of 4/5, Fig. 1) along the central axis of the outer surface and the surface of the inner cavity follow the same mathematical function depending on the radial spacing from the central axis.

Regarding claim 12, Horbach teaches:
An ice-melting apparatus, comprising the melting head according to claim 1, the head being at its rear attachment end in the travel direction connected to a drilling string (Horbach 1), that comprises an axially extending tubularly cylindrical casing (Horbach 1) in which energy storage for the heating of heating elements of the melting head or an unwindable cable supply (Horbach 7) is contained (Horbach 11 inside 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7-8 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Horbach in view of Clay (US 3991817).

Regarding claim 7, Horbach teaches:
The melting head according to claim 1, but does not expressly state further comprising: a plurality of heating elements embedded the front end between the tapered radially outer surface and an inner surface of the inner cavity.
Clay teaches a drill (Clay Fig. 2) comprising a plurality of heating elements (Clay 18) embedded the front end of the drill. 


Regarding claim 8, Horbach teaches:
The melting head according to claim 1, but does not expressly state further comprising: a plurality of heating elements each inserted into a respective rear hole formed in the head, the heating elements and holes each having a radial spacing from the center axis that corresponds at least substantially to the radial spacing of the front edge.
Clay teaches a drill (Clay Fig. 2) comprising a plurality of heating elements (Clay 18/19) embedded the front end of the drill in a grid or coil pattern each inserted into a respective rear hole formed in the head having a radial spacing from the center axis that corresponds at least substantially to the radial spacing of the front edge (Clay 4:48-5:56). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Horbach to include a plurality of heating elements in order to allow the operator to customize the tools maximum heat capability based on the specific borehole environment and drilling operation parameters (e.g. ROP, formation temperature).
Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Benson (US 3468387) teaches a thermal drill comprising electrical resistance heaters for melting the material to be drilled. 
Anders (US 3759046) teaches electrical resistance heaters for melting ice and/or preventing the formation of ice. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/David Carroll/           Primary Examiner, Art Unit 3674